DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, the claim commences “The elevator of claim 2”, which is unclear whether claim 3 comprises all of the fast pyrolysis heat exchanger limitations of claim 2 upon which it depends. Applicant must recite “The fast pyrolysis heat exchanger of claim 2,” to overcome this rejection.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 9,920,252. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘252 patent are generally the more limited of two sets and of the claims, and it is obvious to one of ordinary skill in the art to claim the instantly less limited invention.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if a timely-filed, properly-executed Terminal Disclaimer (TD) were submitted to overcome the obviousness double patenting rejection set forth above.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or fairly suggest a fast pyrolysis heat exchanger system using a granular solid heat carrier comprising: a) a multi-tube heat exchanger having a hot air input passageway connected to one end of the tubes and a cold air discharge passageway connected to the other end of the tubes; b) an elevator having an input passageway for lifting the heat carrier from the top of the input passageway to the top of the heat exchanger; c) a control probe associated with said heat exchanger for sensing the level of heat carrier in the heat exchanger and for regulating the speed at which the elevator operates; d) an auger located at the bottom of the heat exchanger for controlling the movement of the heat carrier through the heat exchanger and for discharging heat carrier from the auger through an output therefrom.
Henrich et al (US 2010/0163395) is regarded as the closest relevant prior art. Henrich teaches a closed fast pyrolysis system employing a heat carrier. Henrich teaches a heat exchanger 28 with hot air input 31 and output 31 that is in counter current indirect heat exchange in a single tube with the heat carrier in line 6 (See Fig 2). Henrich does not teach wherein the heat exchanger is a multi-tube type with the gas inlet / outlet in communication with the multi tubes, the heat carrier is introduced to the top of the heat exchanger via an elevator, the heat exchanger having level-sensing control probe means that controls level of heat carrier via an auger attached to the bottom of the heat exchanger. 
Scahill (US 2012/0266529) teaches a fast pyrolysis system with reactor offgas filter 32 and condenser 50. Scahill does not teach the system comprises heat carriers, nor a closed loop multi-tube heat carrier heat exchanger with a control probe.
Sinclair (US 8,574,404) teaches a fast pyrolysis system that uses a closed loop heat carrier to provide heat to the pyrolysis reactor G, however the heat carrier is heated via direct contact with air to burn off carbon in calcining chamber A before being mixed with biomass feed in pyrolysis chamber. Therefore Sinclair does not teach a closed loop multi-tube heat carrier heat exchanger with a control probe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramierz Corredores et al (US 9,062,264), Freel (US 7,905,990 and US 8,961,743), Graham et al (US 8,377,287), and Vaell (US 2,844,519) teach related closed loop heat carrier fast pyrolysis systems with a direct air/combustion chamber for heating heat carrier, as opposed to multi-tube heat exchanger with hot air input, to indirectly contact heat carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772